United States Court of Appeals
                      For the First Circuit


No. 13-1024

              NOVA FLORA MARSADU and ROLY RONDONUWU,

                           Petitioners,

                                v.

                       ERIC H. HOLDER, JR.,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.



                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                        Lynch, Chief Judge,
              Torruella and Kayatta, Circuit Judges.



     Thomas V. Massucci, on brief for petitioners.
     Justin R. Markel, Trial Attorney, Office of Immigration
Litigation, Civil Division, Stuart F. Delery, Acting Deputy
Assistant Attorney General, Civil Division, Department of Justice,
and Carl H. McIntyre, Assistant Director, Office of Immigration
Litigation, on brief for respondent.



                          April 4, 2014
          TORRUELLA,   Circuit   Judge.    Petitioners,   Nova   Flora

Marsadu ("Marsadu") and Roly Rondonuwu ("Rondonuwu") (collectively,

"Petitioners"), petition for review of the Board of Immigration

Appeals' ("BIA") order denying their motion to reopen removal

proceedings.   Specifically, Petitioners dispute the BIA's finding

that they failed to demonstrate a prima facie case for asylum.     We

disagree with Petitioners, and find that they have failed to

demonstrate error sufficient to warrant reopening of their removal

proceedings.    After careful consideration, we thus deny their

petition for review.

                           I. Background

          Petitioners are both native citizens of Indonesia and are

of the Christian faith.   They have been married since 1997; they

have two children together, both of whom were born in the United

States.   On April 22, 2001, the Department of Homeland Security

("DHS") admitted Rondonuwu as a nonimmigrant B-1 visitor with

authorization to remain in the United States until July 21, 2001.

On May 7, 2002, the DHS admitted Marsadu as a nonimmigrant B-2

visitor with authorization to remain in the United States until

November 6, 2002.

          On February 21, 2003, Marsadu submitted an application

for asylum, 8 U.S.C. § 1158(a), and withholding of removal, 8

U.S.C. § 1231(b)(3)(A), as well as for relief under Article 3 of

the United Nations Convention Against Torture ("CAT"), all based on


                                 -2-
her fears of being persecuted in Indonesia due to her Christian

faith. On April 16, 2003, while Marsadu's application was pending,

the DHS placed Rondonuwu in removal proceedings.                On September 28,

2004,   Rondonuwu   filed    an    application       for   asylum,    mirroring

Marsadu's    theory on her application for withholding of removal.

Thereafter, on August 4, 2006, the DHS also placed Marsadu in

removal proceedings.       The Immigration Judge ("IJ") consolidated

Petitioners' cases and after a hearing on the merits on April 26,

2007, denied all of their claims.

            Subsequently, Petitioners filed a timely notice of appeal

to the BIA.      The BIA affirmed the IJ's decision, and denied

Petitioners' appeal on March 13, 2009.               Petitioners thereafter

moved this court to review the BIA's denial of the appeal, and on

October 30, 2009, we denied their request.

            On July 9, 2012, Petitioners filed an untimely motion

with the BIA to reopen removal proceedings, arguing that they are

prima facie eligible for asylum due to recent changes in country

conditions in Indonesia that put them at risk of persecution.

Specifically, Petitioners argued that there had been a recent rise

in violence in Indonesia led by radical Islamists against Christian

minority groups, and that the Indonesian government had become

increasingly    tolerant    of    these    attacks.        To    support     their

contentions,   Petitioners       relied    heavily   on    an    affidavit    from

Dr. Jeffrey A. Winters, Ph.D., an expert in Southeast Asian


                                     -3-
political economy and comparative politics, with an emphasis on

Indonesia.

             On December 4, 2012, the BIA denied Petitioners' motion

to reopen removal proceedings. The BIA concluded that Petitioners'

evidence in support of their motion was insufficient to show "a

change in conditions or circumstances in Indonesia material to

[their]   asylum    claim."    In     particular,   the   BIA   noted   that:

Petitioners' evidence was not individualized to reflect dangers

posed specifically to them; Petitioners had failed to demonstrate

a pattern or practice of persecution of Christians in Indonesia;

and Petitioners did not demonstrate that attacks on Christians in

Indonesia were a recent development, as such violence had been

occurring at the time of Petitioners' 2007 asylum hearing.

Therefore,    the   BIA   concluded    that   Petitioners   had   failed   to

demonstrate a reasonable likelihood that they would face religious

persecution if they returned to Indonesia. This petition followed.

                              II. Discussion

             A "denial of a motion to reopen will be upheld 'unless

the complaining party can show that the BIA committed an error of

law or exercised its judgment in an arbitrary, capricious, or

irrational way.'"     Tawadrous v. Holder, 565 F.3d 35, 38 (1st Cir.

2009) (quoting Tandayu v. Mukasey, 521 F.3d 97, 100 (1st Cir.

2008)). In conducting this review, we accept the BIA's findings of

fact, "as long as they are supported by substantial evidence," and


                                      -4-
we review legal conclusions de novo.      Smith v. Holder, 627 F.3d

427, 433 (1st Cir. 2010).

           In general, "an alien may file only one motion to reopen

removal proceedings . . . and that motion must be filed no later

than 90 days after the date on which the final administrative

decision was rendered in the proceeding sought to be reopened."     8

C.F.R. § 1003.2(c)(2).     However, these limitations do not apply to

motions to reopen proceedings "based on changed circumstances

arising . . . in the country to which deportation has been ordered,

if such evidence is material and was not available . . . at the

previous hearing."   8 C.F.R. § 1003.2(c)(3)(ii).     A petitioner's

evidence   of   "changed     circumstances"   must   demonstrate   an

"intensification or deterioration of [his] country['s] conditions,

not their mere continuation."     Tawadrous, 565 F.3d at 38.   Thus, a

petitioner's motion to reopen must meet two threshold requirements:

(1) it must establish "a prima facie case for the underlying

substantive relief sought," and (2) it must introduce "previously

unavailable material, evidence." Fesseha v. Ashcroft, 333 F.3d 13,

20 (1st Cir. 2003) (internal quotation marks omitted) (quoting

I.N.S. v. Abudu, 485 U.S. 94, 104 (1988)).

           For a petitioner to establish a prima facie case for

asylum, he must show that he is "unable or unwilling" to return to

his country of origin "because of persecution or a well-founded

fear of persecution on account of race, religion, nationality,


                                  -5-
membership in a particular social group, or political opinion."             8

U.S.C. § 1101 (a)(42)(A).      A petitioner may demonstrate his "well-

founded     fear   of   persecution"    with    evidence     establishing   a

"reasonable likelihood" that he will face future persecution in his

country, provided that his fears are both subjectively genuine and

objectively reasonable.       Smith, 627 F.3d at 437; 8 C.F.R. § 208.13

(b).      To prove that his fears are objectively reasonable, a

petitioner typically must either: (a) produce "credible, direct,

and    specific    evidence   supporting    a    fear   of    individualized

persecution in the future,"         Li Sheng Wu v. Holder, 737 F.3d 829,

832 (1st Cir. 2013) (internal quotation marks omitted) (quoting

Decky v. Holder, 587 F.3d 104, 112 (1st Cir. 2009)); or (b) he must

"establish[] that there is a pattern or practice in his . . .

country of nationality . . . of persecution of a group of persons

similarly    situated    to   the   [petitioner]   on   account    of   race,

religion, nationality, membership in a particular social group, or

political opinion,"      8 C.F.R. § 1208.13(b)(2)(iii)(A).

            Petitioners marshal, essentially, three arguments on

appeal.     They argue that the BIA erroneously characterized the

evidence of country conditions, that it was legal error for the BIA

to require a showing of individualized risk of harm, and that the

BIA incorrectly relied on our decision in Decky v. Holder, 587 F.3d

104 (1st Cir. 2009) for its finding that there is no ongoing




                                      -6-
pattern of persecution against Christians in Indonesia.                    None of

these theories holds water.

           Petitioners'       first    argument,    that    the   BIA     erred   in

weighing   and     characterizing      the   evidence      of   changed    country

conditions, is twofold. Petitioners initially contend that the BIA

was myopic in assessing country conditions in Indonesia, basing its

decision only on the fact that country conditions were already

difficult for Christians in 2007, when Petitioners first applied

for asylum.        They insist that the BIA should have assessed the

deterioration of those conditions since 2007, up to the year 2012,

as described in Dr. Winters's report.

           A review of the record shows this precisely is what the

BIA endeavored to do: the BIA compared Petitioners' evidence from

the 2007 hearing with the newly proffered evidence, and noted that

according to Dr. Winters, "from 2009 forward the level of violence

and intolerance directed at religious minorities has increased at

an alarming rate." The BIA concluded that these conditions did not

differ significantly from those present in 2007.                  The BIA rested

its decision on other evidence in the record, as well as parts of

Dr. Winters's report, that indeed could support the conclusion that

aggression    by    Muslim   extremists      against    Christians      and   other

minority   groups     was    present   to    a   similar    degree   in    2007.

Ultimately, the BIA addressed the correct issue, examined all of

the evidence of country conditions for the years 2007 through 2012


                                       -7-
before it, and concluded that, notwithstanding Dr. Winters's take

on the matter, Petitioners failed to show an "intensification or

deterioration of country conditions." Tawadrous, 565 F.3d at 38.

The BIA took into account the evidence before it, and found only a

"mere continuation" of the same general conditions present in 2007.

Id.   On this record, we cannot hold that the BIA's conclusion

constitutes an abuse of discretion.

          Petitioners also claim that the BIA failed to properly

address, and seriously mischaracterized, Dr. Winters's report.

They complain that the BIA reduced the thirty-eight page report to

a mere statement that radical Islamic groups had gained a foothold

in Indonesia since 2004, and that acts of religious intolerance

towards religious minorities, one of which Petitioners happen to

belong to, had increased since 2009.     This argument amounts to

little more than a challenge to how the BIA weighed the evidence,

and, for that reason alone, it is unavailing. Cf. Le Bin Zhu v.

Holder, 622 F.3d 87, 92 (1st Cir. 2010) (holding that BIA was well

within its discretion in not affording great evidentiary weight to

letter submitted by petitioner for the purpose of showing changes

in country conditions); see also Xiao Ji Chen v. U.S. Department of

Justice, 471 F.3d 315, 342 (1st Cir. 2006) (explaining that the

weight afforded to published reports of the Department of State

lies largely within the discretion of the IJ).    Furthermore, the

BIA's description of the contents of that report is accurate,


                                -8-
however brief, and the BIA need not parse out its take on every

evidentiary detail on record.    Méndez-Barrera v. Holder, 602 F.3d

21, 25 (1st Cir. 2010).    That Dr. Winters's report did not deliver

a decision in their favor, and that the BIA's description of the

report is more succinct than Petitioners would have preferred, does

not entail a sufficient affront to the broad discretion we afford

the BIA on motions to reopen.    Le Bin Zhu, 622 F.3d at 91 ("the BIA

enjoys a broad measure of latitude in passing upon" motions to

reopen).

           Even if Petitioners had shown a material change in

Indonesia's conditions, they still would have needed to establish

a prima facie case for asylum.    Fesseha v. Ashcroft, 333 F.3d 13,

20 (1st Cir. 2003) (internal citation and quotations omitted)

("There are two threshold requirements for a motion to reopen: that

it establish a prima facie case for the underlying substantive

relief sought and that it introduce previously          unavailable,

material evidence.").     Petitioners argue that the BIA erred as a

matter of law by requiring that they show an individualized risk of

harm if they were forced to return to Indonesia.         Petitioners

contend that they need not show any risk of individualized harm,

and that they have made out a prima facie case for asylum by

showing only that that there is an ongoing pattern of persecution

against Christians in Indonesia. In other words, Petitioners argue

that the BIA erroneously required Petitioners to establish an


                                 -9-
individualized risk of harm, because regulatory provisions only

require a showing of individualized risk of harm if -- and only if

-- a pattern or practice of persecution cannot be established.

Because, they assert, such a pattern is clear here, they need go no

further.

           Petitioners misstate the BIA's reasoning.    Indeed, an

asylum applicant need not necessarily show an individualized risk

of harm in order to establish a   prima facie case for asylum, and

may succeed solely on a showing of fear of persecution based on

membership in a particular social group.   Tandayu v. Mukasey, 521

F.3d 97, 99 n.1 (1st. Cir. 2008)(citing Sharari v. Gonzáles, 407

F.3d 467, 474 (1st Cir. 2005)). Stated otherwise, absent a showing

of individualized risk of harm, an asylum applicant can only

succeed on a prima facie case if he shows a pattern of persecution

against a particular social group to which he belongs.      Kho v.

Keisler, 505 F.3d 50, 54 n.3 (1st Cir. 2007).

           That is precisely the analysis the BIA undertook.   The

BIA weighed the evidence, articulated that weight, and correctly

found that Petitioners provided no proof of an individualized risk

of harm -- which they do not dispute -- and only then proceeded to

find that the evidence presented was also insufficient to establish

a pattern of persecution against Christians in Indonesia.      The

BIA's conclusion is unremarkable, especially considering that the

'pattern or practice' standard "is demanding and in substance


                               -10-
requires a showing of regular and widespread persecution creating

a likelihood of persecution of all persons in the group."                Rasiah

v. Holder, 589 F.3d 1, 5 (1st Cir. 2009) (internal citation

omitted) (emphasis added).        Accordingly, the BIA did not err, and

Petitioners' claim fails on this front as well.

           Finally,      Petitioners   aver     that    the    BIA   abused   its

discretion by relying on purportedly irrelevant case law, namely

the case of Decky v. Holder, 587 F.3d 104 (1st Cir. 2009).                      In

Decky we affirmed the BIA's denial of asylum, and similarly found

that petitioners there had failed to demonstrate a pattern or

practice of persecution against Christians in Indonesia. Id. at

113. Petitioners protest that the BIA improperly cited to Decky, a

2009 case, in support of its finding that there existed no pattern

of   persecution      against   Christians     in   Indonesia    at   the     time

Petitioners moved to reopen in 2012.           Petitioners contend that the

court's findings in Decky regarding country conditions in Indonesia

bear only upon the state of affairs in 2004 to 2005, the timeline

relevant   to   the    Decky    petitioners'    claim    for   withholding      of

removal. Petitioners thus argue that Decky is irrelevant to a

determination of country conditions in Indonesia in 2012.

           The citation to Decky follows the BIA's finding that

Petitioners' evidence failed to show a pattern of persecution

against Christians in Indonesia; the BIA provides no page citation.

The citation is preceded by a signal, "[s]ee, e.g.", which, as


                                     -11-
legal    citation    enthusiasts    would   explain,   stands   for   the

proposition that what immediately follows, serves as exempli gratia

of what was stated before.            We need not tread the path of

speculation, and find it rather obvious that the BIA's citation of

Decky was thus presented only as an example of a case where, as

here, we have not found sufficient proof for a prima facie showing

of a pattern of persecution.        Accordingly, the BIA's use of Decky

was not legal error.

                            III. Conclusion

           The BIA is afforded quite a high level of deference when

acting on motions to reopen removal proceedings.       Holder, 622 F.3d

at 91.   Accordingly, we only      meddle in the BIA's business where we

find it has abused this ample discretion; an exceedingly high bar

that Petitioners have failed to meet.         Therefore, their petition

for review is denied.

           DENIED.




                                    -12-